—Judgment unanimously affirmed. Memorandum: Defendant has failed to preserve for our review his contention that statements made by the prosecutor during summation deprived him of a fair trial (see, CPL 470.05 [2]; People v Dawson, 50 NY2d 311, 324). Were we to reach it, we would find the contention to be without merit. The alleged improper comments were fair comment on the evidence and fair response to defense counsel’s summation (see, People v Price, 144 AD2d 1013, lv denied 73 NY2d 895; see also, People v Plant, 138 AD2d 968, lv denied 71 NY2d 1031). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Rape, 1st Degree.) Present — Green, J. P., Pine, Lawton, Fallon and Davis, JJ.